500 F.2d 388
UNITED STATES of America, Plaintiff-Appellee,v.Harman Victor USHER, Defendant-Appellant.No. 73-4022 Summary Calendar.**Rule 18, 5 Cir.; see Isbell Enterprises, Inc.v.Citizens Casualty Co. of N.Y. 431 F.2d 409, Part I (5th Cir. 1970).
United States Court of Appeals, Fifth Circuit.
Sept. 9, 1974, Rehearing Denied Oct. 10, 1974.

Edward C. Stone, Atlanta, Ga.  (Court-appointed), for defendant-appellant.
William Schloth, U.S. Atty., Macon, Ga., for plaintiff-appellee.
Before GEWIN, GODBOLD and CLARK, Circuit Judges.
PER CURIAM:


1
Pursuant to this court's remand under United States v. Dover, 489 F.2d 688 (5th Cir. 1974), the district judge who sentenced the defendant has supplemented the record in this cause with the statement 'At the time I pronounced sentence in this case I determined and I now determine that the Defendant would not derive benefit from treatment under 18 U.S.C. 5010(b) (The Youth Correction Act).'  This statement complies with the district court's duty under that act.  Dorszynski v. United States, U.S.  ,  94 S. Ct. 3042, 41 L.Ed.2d (1974).


2
Since Usher has never raised with the district court any question as to the propriety of his waiver of the right to be represented by counsel in that forum, we refuse to consider his contention to that effect on this appeal.


3
The judgment and commitment entered March 14, 1973 and the subsequent actions of the district court in this cause are


4
Affirmed.